The Attorney               General of Texas
                                          December 2, 1980

MARK WHITE
Attorney General


                   Mr. Dorman H. Winfrey                         Opinion No. MN-284
                   Director and Librarian
                   Texas State Library                           Re: Responsibility of Texas State
                   P. 0. Box 12927, Capitol Station              Library for works of art in the
                   Austin, Texas ‘78711                          Capitol

                   Dear Mr. Winfrey:

                          You have requested our opinion regarding the proper custody of works
                   of art located in the State Capitol. Article 5438, V.T.C.S., provides:

                               The custody and control of books, documents, news-
                               papers, manuscripts,     archives, relics, mementos,
                               flags, works of art, etc., and the duty of collecting
                               and preserving historical data, is under the control of
                               the [Library and Historical] Commission. The gallery
                               of the portraits of the Presidents of the Republic and
                               the Governors of this State constitutes a part of the
                               State Library.      All books, pictures, documents,
                               publications and manuscripts, received through gift,
                               purchase or exchange, or on deposit, from any source,
                               for the use of the State, shall constitute a part of the
                               State Library, and shall be placed therein for the use
                               of the public.

                   Similarly, article 5441, V.T.C.S., provides, in pertinent   part:

                               He [the State Librarian] shall preserve all historical
                               relics, mementos,     antiquities  and works of art
                               connected with end relating to the history of Texas,
                               which may in any way come into his possession as
                               State Librarian.    He shall constantly endeavor to
                               build rp an historical        museum worthy of the
                               interesting and important history of this State.

                   On the other hand, section 4.01(a) of article 601b, V.T.C.S., the State
                   Purchasing and General Services Act, declares that the State Purchasing and
                   General Services Commission, formerly the Board of Control:




                                                      p.   907
Mr. Dorman H. Winfrey - Page Two        [MN284)




           shall have charge and control of all public buildings, grounds and
           property of the state; and is the custodian of all public personal
           property, and is responsible for the proper care and protection
           of such property from damage, intrusion, or improper usage.

       Attorney General Opinion O-3766 (1941), without referring to the statutes
specify& the duties of the Library and Historical Commission and the State Librarian,
held that permission to reproduce a painting in the Senate Chamber must be obtained
from the Board of Control.       In our opinion, however, any conflict between these
statutes is best resolved by applying the rule of construction that a special statute
prevails over a more general one relating to the same subject. Shanken v. Wolfman,
&,     370 S.W.2d 197, 200 (Tex. Civ. App. - Houston 1963, writ rePd n.r.e.); GMC
Superior Trucks, Inc. v. Irving Bank & Trust Co., 463 S.W.2d 274, 276 (Tex. Civ. App. -
Waco 1971, no writ); City of Irviw v. Dallas County Flood Control District, 377 S.W.2d
215, 221 (Tex. Civ. App. - Tyler), rev’d on other grounds, 383 S.W.2d 571 (Tex. 1964). In
our opinion, therefore, the Library and Historical Commission is the custodian of works
of art in the State Capitol.

                                     SUMMARY

               The Library and Historical Commission is the custodian of
            works of art in the State Capitol.
                                                                     /7




                                              MAXK      WHITE
                                              Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Acting Chairman
Jon Bible
Rick Gilpin
Eva Loutzenhiser
Bruce Youngblood




                                         p. 908